DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 5, 6, 8, 9, 14, and 18-19 are objected to because of the following informalities:  Each of claims 1-2, 6, 8-9, 14, and 19 presents characters within parentheses, which appear to be reference characters (see MPEP 608.01(m)). Conventionally, such characters are reference characters, the use of reference characters is to be considered as having no effect on the scope of the claims. (MPEP 608.01(m)). The characters are recited as though they identify steps or substeps, however the characters are not referenced subsequently.  The examiner thus notes that the characters within the parentheses are understood to have no effect on the scope of the claims, but also do not necessarily offer an opportunity for confusion.
The examiner further notes that the characters (1), (3), (M1), (M2), (N1), and (N2) do not appear in the Drawings.  It is unclear whether the characters are, in fact, reference characters.
Claims 5 are objected to because of the following informalities: each recites the alternative conjunctive form "and/or" rather than the conventional form of "at least one of [A], [B], and [C]." Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Ceq = C +Si/30+Mn/20+2P+4S …” at line 12.  It is unclear what the ellipses represents, and in particular it is unclear whether the use of ellipsis indicates that the formula is not concluded.  If there are additional elements in the formula, they should be recited.  In contrast, if the formula includes nothing else, the ellipsis creates confusion, as the conventional use of ellipsis in the English language is to reflect that some word or words have been omitted.
Claim 1 recites “wherein a carbon equivalent Ceq of the insertion member is lower than a carbon equivalent Ceq of the second member, wherein the carbon equivalent Ceq is a value defined by the formula: Ceq = C +Si/30+Mn/20+2P+4S” are lines 9-12.  It is unclear to which Ceq the formula references.
Claims 3-7 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Independent claims 2 and 8-9 includes a similar recitation of a formula, and is rejected for the same reasons presented above with respect to claim 1.
Claim 2 recites “a welded part formed on insertion tips of the pair of the insertion members by melting the insertion members each other” at lines 9-10.  This phrase appears to be incomplete or to include extraneous words, and it is unclear what is claimed.
Claim 2 recites “Ceq + Ceq >= Ceq+Ceq,” which is tautological.  While there are additional characters in the claim, they are understood to be reference characters and have no patentable weight.  Claim 9 includes a similar recitation.
Claims 16-20 each depend from claim 2, and therefore are rejected for at least the reasons presented above with respect to claim 2.
Claims 10-15 each depend from claims 8 or 9, and therefore are rejected for at least the reasons presented above with respect to claims 8 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0304396 to Yoshinaga et al. (hereinafter “Yoshinaga”).
Examiner’s Note: Yoshinaga is understood to be prior art for claiming priority to PCT/JP2015/079368, filed 16 October 2015.
Regarding claim 1, Yoshinaga teaches a joint structure comprising: a first member (1A) comprising high tensile strength steel (see paragraph [0079]); a second member (1C) comprising a high tensile strength steel (see paragraph [0081; Fig. 3B]) and superposed on the first member (see paragraph [0079]; superposed parts); a steel insertion member (1B) held by the second member in a state of having been inserted toward a superposition surface between the first member and the second member (see Fig. 3B) from a surface of the second member opposite the superposition surface; and a welded part (see paragraph [0079]; welded joint 1) formed on an insertion tip (at 3; see Fig. 3B) of the insertion member by melting the insertion member and the first member (see paragraph [0079]); wherein a carbon equivalent Ceq of the insertion member and a carbon equivalent Ceq of the second member such that Ceq is a value defined by the formula: Ceq = C+Si/30+Mn/20+2P+4S (see paragraph [0087]), wherein C, Si, Mn, P, and S each represent a content, in mass %, of each element, and when the element is not contained, the content thereof is 0.
Yoshinaga does not explicitly disclose that the carbon equivalent of the insertion member (1B) is lower than a carbon equivalent of the second member (1C), however, Yoshinaga teaches that at least one of the steel sheets may have a carbon equivalent of between 0.20% and 0.55% (see paragraphs [0041]-[0042]).  Yoshinaga further teaches that the sheets may have different characteristics, such as thickness (see paragraph [0153]) and chemical composition (see paragraph [0154]).  The MPEP teaches that where there are a finite number of identified, predictable solutions, a person of ordinary skill has good reasons to pursue the known options within their technical grasp (see MPEP 2144.05(2)(B)). Where 
It would have been obvious to one having ordinary skill in the art to modify the joint taught by Yoshinaga to provide the insertion member with a carbon equivalent value such that the value is lower than that of the second member. (See MPEP 2143(A)).  The resulting joint would predictably form a joint meeting the claimed limitations without modification of the principles of operation of Yoshinaga, with the respective carbon equivalent values being within the disclosed ranges.
Thus, Yoshinaga teaches the limitations of claim 1.
Regarding claim 2, Yoshinaga teaches a joint structure comprising: a first member (1A) comprising high tensile strength steel (see paragraph [0079]); a second member (1C) comprising a high tensile strength steel (see paragraph [0081; Fig. 3B]) and superposed on the first member (see paragraph [0079]; superposed parts); a steel insertion member (1B) held by the second member in a state of having been inserted toward a superposition surface between the first member and the second member (see Fig. 3B) from a surface of the second member opposite the superposition surface; and a welded part (see paragraph [0079]; welded joint 1) formed on insertion tips (at 3; see Fig. 3B) of the insertion member by melting the insertion member and the first member (see paragraph [0079]); wherein a carbon equivalent Ceq of the first member, a carbon equivalent Ceq of the second member, a carbon equivalent Ceq of the insertion member, such that Ceq is a value defined by the formula: Ceq = C+Si/30+Mn/20+2P+4S (see , wherein C, Si, Mn, P, and S each represent a content, in mass %, of each element, and when the element is not contained, the content thereof is 0.
Yoshinaga does not explicitly disclose that the carbon equivalent of the insertion member (1B) is lower than a carbon equivalent of the second member (1C), however, Yoshinaga teaches that at least one of the steel sheets may have a carbon equivalent of between 0.20% and 0.55% (see paragraphs [0041]-[0042]).  Yoshinaga further teaches that the sheets may have different characteristics, such as thickness (see paragraph [0153]) and chemical composition (see paragraph [0154]).  Where the sheets do not have different characteristics, Ceq +Ceq is equal to or greater than Ceq + Ceq. The MPEP teaches that where there are a finite number of identified, predictable solutions, a person of ordinary skill has good reasons to pursue the known options within their technical grasp (see MPEP 2144.05(2)(B)). Where the sheets in the joint have different chemical compositions, there are only three options: the carbon equivalent of the second member is greater than the insertion member, the carbon equivalent of the second member is the same as the insertion member, or the carbon equivalent of the second member is lower than the insertion member.  
Yoshinaga does not explicitly disclose that the insertion member is a pair of steel insertion members held by the first member and the second member, respectively.  However, the insertion member (1B) is shown as being held by the first member (1A) and the second member (1C), and Yoshinaga teaches that the plurality of members is not limited so long as they include one or more high strength sheets (see paragraph [0080]).  Three or more members are explicitly contemplated (see paragraph [0081]).
It would have been obvious to one having ordinary skill in the art to modify the joint taught by Yoshinaga to provide the insertion member with a carbon equivalent value such that the value is lower than that of the second member. (See MPEP 2143(A)).  The resulting joint would predictably form a joint meeting the claimed limitations without modification of the principles of operation of Yoshinaga, with 
Thus, Yoshinaga teaches the limitations of claim 2.
Regarding claim 8, Yoshinaga discloses a method for manufacturing a joint structure (see Fig. 3B) by joining a first member (1A) comprising a high tensile strength steel and a second member (1C) comprising a high tensile strength steel, the method comprising: inserting a steel insertion member (1B) into the second member and holding it; and superposing the second member (1C; see paragraph [0079]) on the first member and forming a welded part of the insertion member (see paragraph [00790]; welded joint 1) and the first member (1A) in an insertion tip (at 3; see Fig. 3B) of the insertion member, wherein a carbon equivalent Ceq of the insertion member and a carbon equivalent Ceq of the second member such that Ceq is a value defined by the formula: Ceq = C+Si/30+Mn/20+2P+4S (see paragraph [0087]), wherein C, Si, Mn, P, and S each represent a content, in mass %, of each element, and when the element is not contained, the content thereof is 0.
Yoshinaga does not explicitly disclose that the carbon equivalent of the insertion member (1B) is lower than a carbon equivalent of the second member (1C), however, Yoshinaga teaches that at least one of the steel sheets may have a carbon equivalent of between 0.20% and 0.55% (see paragraphs [0041]-[0042]).  Yoshinaga further teaches that the sheets may have different characteristics, such as thickness (see paragraph [0153]) and chemical composition (see paragraph [0154]).  The MPEP teaches that where there are a finite number of identified, predictable solutions, a person of ordinary skill has good reasons to pursue the known options within their technical grasp (see MPEP 2144.05(2)(B)). Where the sheets in the joint have different chemical compositions, there are only three options: the carbon 
It would have been obvious to one having ordinary skill in the art to modify the method of forming the joint taught by Yoshinaga to provide the insertion member with a carbon equivalent value such that the value is lower than that of the second member. (See MPEP 2143(A)).  The resulting joint would predictably form a joint meeting the claimed limitations without modification of the principles of operation of Yoshinaga, with the respective carbon equivalent values being within the disclosed ranges.
Thus, Yoshinaga teaches the limitations of claim 8.
Regarding claim 9, Yoshinaga discloses a method for manufacturing a joint structure (see Fig. 3B) by joining a first member (1A) comprising a high tensile strength steel and a second member (1C) comprising a high tensile strength steel, the method comprising: inserting a steel insertion member (1B) into the second member and holding it; and superposing the second member (1C; see paragraph [0079]) on the first member and forming a welded part of the insertion member (see paragraph [00790]; welded joint 1) and the first member (1A) in an insertion tip (at 3; see Fig. 3B) of the insertion member, wherein a carbon equivalent Ceq of the insertion member and a carbon equivalent Ceq of the second member such that Ceq is a value defined by the formula: Ceq = C+Si/30+Mn/20+2P+4S (see paragraph [0087]), wherein C, Si, Mn, P, and S each represent a content, in mass %, of each element, and when the element is not contained, the content thereof is 0.
Yoshinaga does not explicitly disclose that the carbon equivalent of the insertion member (1B) is lower than a carbon equivalent of the second member (1C), however, Yoshinaga teaches that at least one of the steel sheets may have a carbon equivalent of between 0.20% and 0.55% (see paragraphs [0041]-[0042]).  Yoshinaga further teaches that the sheets may have different characteristics, such as thickness (see paragraph [0153]) and chemical composition (see paragraph [0154]).  The MPEP teaches that where there are a finite number of identified, predictable solutions, a person of ordinary skill has good reasons to pursue the known options within their technical grasp (see MPEP 2144.05(2)(B)). Where the sheets in the joint have different chemical compositions, there are only three options: the carbon equivalent of the second member is greater than the insertion member, the carbon equivalent of the second member is the same as the insertion member, or the carbon equivalent of the second member is lower than the insertion member.  Further, because Yoshinaga teaches overlapping ranges (see paragraphs [0041]-[0042]) such that the carbon equivalent of the sheet members may be between 0.20% and 0.55%, one having ordinary skill in the art would reasonably understand that where one member has a carbon equivalent of 0.55% and the carbon equivalent of the insertion member is 0.30%, the values lie within the disclosed range and meet the limitations of the claim.
Yoshinaga does not explicitly disclose that the insertion member is multiple steel insertion members held by the first member and the second member, respectively.  However, the insertion member (1B) is shown as being held by the first member (1A) and the second member (1C), and Yoshinaga teaches that the plurality of members is not limited so long as they include one or more high strength sheets (see paragraph [0080]).  Three or more members are explicitly contemplated (see paragraph [0081]).  Where there are four or more members, the central two members would face each other, as required by the claim.
It would have been obvious to one having ordinary skill in the art to modify the method of forming the joint taught by Yoshinaga to provide the insertion member with a carbon equivalent value 
Thus, Yoshinaga teaches the limitations of claim 9.
Allowable Subject Matter
Claims 3-7 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/10/2021